Exhibit 10.3

AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT

This AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT (this “Amendment”), dated as
of November 30, 2012, is between TIMKEN RECEIVABLES CORPORATION, a Delaware
corporation (the “Buyer”) and MPB CORPORATION, a Delaware corporation (the
“Originator”).

W I T N E S S E T H:

WHEREAS, the Buyer and the Originator are parties to that certain Receivables
Sale Agreement, dated as of November 10, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”); and

WHEREAS, the Buyer and the Originator have agreed to amend the Agreement on the
terms and conditions set forth below;

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

2. Amendment to the Agreement. The definition of “Receivable” set forth in
Exhibit I to the Agreement is hereby amended to add the following sentence at
the end of the definition therein:

“Notwithstanding the foregoing, any indebtedness or other obligations owed to
Buyer or Originator by Honeywell International Inc. in connection with the sale
of goods or the rendering of services by Originator to Honeywell International
Inc. shall not constitute a Receivable.”

3. Representations and Warranties of the Originator. In order to induce the
Buyer to enter into this Amendment, the Originator represents and warrants that:

(a) The representations and warranties of Originator set forth in Section 2.1 of
the Agreement, as hereby amended, are true, correct and complete on the date
hereof as if made on and as of the date hereof and, there exists no Termination
Event or Potential Termination Event on the date hereof, provided that in the
case of any representation or warranty in Section 2.1 of the Agreement that
expressly relates to facts in existence on an earlier date, the reaffirmation
thereof under this Section 3(a) shall be made as of such earlier date.



--------------------------------------------------------------------------------

(b) The execution and delivery by the Originator of this Amendment has been duly
authorized by proper corporate proceedings of the Originator and this Amendment,
and the Agreement, as amended by this Amendment, constitutes the legal, valid
and binding obligation of the Originator, enforceable against the Originator in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general applicability affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

4. Ratification. The Agreement, as amended hereby, is hereby ratified, approved
and confirmed in all respects.

5. Reference to Agreement. From and after the effective date hereof, each
reference in the Agreement to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to the Agreement in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreement as amended by this
Amendment.

6. Costs and Expenses. The Originator agrees to pay all reasonable costs, fees
and out-of-pocket expenses (including attorneys’ fees and time charges of
attorneys representing the Buyer and the Buyer’s assigns, which attorneys may be
employees of the Buyer or its assigns) incurred by the Buyer and its assigns in
connection with the preparation, execution and enforcement of this Amendment.

7. CHOICE OF LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

8. Execution of Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

– 2 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

TIMKEN RECEIVABLES CORPORATION,

as the Buyer

By:   /S/ J. TED MIHAILA   Name:                    J. Ted Mihaila  

Title:                         Treasurer

MPB CORPORATION, as the Originator

By:   /S/ J. TED MIHAILA   Name:                    J. Ted Mihaila  

Title:                 Secretary/Treasurer

Signature Page to

Amendment No. 1 to Receivables Sale Agreement



--------------------------------------------------------------------------------

Consented to by:

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as Agent

By:   /S/ DEVANG SODHA Name:   Devang Sodha Title:   Director

THE BANK OF TOKYO-MITSUBISHI UFJ,

LTD., NEW YORK BRANCH, as a Managing

Agent

By:   /S/ DEVANG SODHA Name:   Devang Sodha Title:   Director SUNTRUST BANK, as
a Managing Agent By:   /S/ MICHAEL PEDEN Name:   Michael Peden Title:   Vice
President

Signature Page to

Amendment No. 1 to Receivables Sale Agreement